Citation Nr: 0002707	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active service from October 1971 to October 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a back 
condition.

The RO, in a rating decision dated October 1997, denied the 
veteran's claim of entitlement to service connection for post 
traumatic stress disorder (PTSD) with bipolar disorder and 
major depression.  The veteran was notified of that decision 
by letter dated October 1997.  A timely filed Notice of 
Disagreement was received in September 1998 and a Statement 
of the Case was issued in January 1999.  A substantive appeal 
was not received until September 1999.  The veteran filed 
another claim for service connection for PTSD in September 
1999.  The RO notified the veteran later that month that his 
claim for PTSD was perfected for appeal and remained pending.  
However, in view of the provisions of 38 C.F.R. § 20.302(b) 
(1999), this matter is referred to the attention of the RO.  

The Board notes that the RO granted the veteran entitlement 
to nonservice-connected pension in a rating decision dated 
January 1999 for PTSD with bipolar disorder and major 
depression and residuals of a low back injury effective 
December 22, 1997.  


FINDING OF FACT

There is no competent evidence linking the veteran's current 
low back disability to a documented upper back injury in 
service many years ago or otherwise linking it to service or 
to claimed continuity of symptomatology since service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in July 1972 the 
veteran complained of an injury to his right upper back 
sustained when a piece of steel frame equipment fell on his 
back while he was pouring concrete.  Physical examination 
disclosed moderate tenderness and the examiner reported that 
the shoulder and back were within normal limits.  An X-ray 
was noted to be negative.  The impression was contusion.  
Darvon was prescribed.  The remaining service medical records 
show no further complaints of, or treatment for a right upper 
back injury.  

The separation examination report, dated in May 1972, 
indicates that there were no significant defects or 
diagnoses.  Physical examination showed that the veteran's 
musculoskeletal system was normal and no complaint of back 
pain was noted.  

In a VA Form 526 filed in March 1996 the veteran reported 
post-service treatment in 1991 for his back.  

The veteran presented for a VA medical examination in May 
1996.  The veteran reported that during service a metal frame 
was pushed down on him knocking him to the cement.  He denied 
having received medical attention for his injury and stated 
that ever since the incident he had had chronic back pain.  
In addition, he reported that he had had several industrial 
injuries to his lower back since separation from service.  
Physical examination revealed no significant local tenderness 
and no abnormal curvature.  The veteran described pain, noted 
by the examiner not to be "classical."  The veteran 
indicated that when working for a few days as a carpenter his 
back would begin to hurt and that he had about five bouts of 
acute lower back pain a year.  Following a physical 
examination, the impression was chronic lumbar strain with 
episodic acute mechanical lower back pain.  An x-ray 
examination showed that alignment was normal.  The impression 
was disk interspace narrowing at L5-S1.  The radiologist 
opined that the disk space narrowing might be consistent with 
degenerative disk disease, although he noted that narrowing 
is also seen at the same level normally.  

VA outpatient records from July to October 1997 reflect that 
when the veteran was seen in July, he was noted to have a 
prior history of back pain and to have fallen at work a month 
ago with continuous pain since then.  Reportedly L5-S1 disc 
disease had been diagnosed a year earlier.  The assessment 
was back pain.  In September 1997 the veteran complained of 
lower back pain at the level of L4-L5.  A week later he was 
seen again for low back pain.  The clinical assessment was 
traumatic low back pain for four months since being injured 
in June.  Following a physical examination, the assessment 
was low back pain secondary to trauma.  A week later the 
veteran was again seen for back pain and the assessment was 
traumatic low back pain for four months.  Later that month he 
complained of continued back pain since being injured on the 
job in June 1997 when he slipped and fell.  The impression 
was low back pain.  The examiners noted that the veteran 
rejected nonmedicinal remedies such as physical therapy, as 
well as antiinflammatory medications.  A variety of pain 
medications were prescribed, primarily Percocet.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).    

The veteran has contended that his current low back problems 
are due to a construction accident in service, stating that 
as early as 1973 an orthopedist diagnosed degenerative disc 
disease but that he can't remember the doctor's name.  The 
service medical records establish that the veteran sustained 
an injury to the right upper back when a steel frame fell on 
him.  Treating medical personnel reported that the back was 
within normal limits and diagnosed only a contusion, noting 
that an x-ray examination was negative.  Physical examination 
at separation in May 1972 showed that the veteran's 
musculoskeletal system was normal at that time.  Thus, the 
medical evidence does not show a low back injury in service 
or any relevant abnormality on the separation examination.

The veteran did not file a claim for service connection until 
more than 20 years after service.  The post-service medical 
records indicate that he sustained several post-service 
industrial injuries to the low back, including one in 1997, 
after which there are documented low back complaints.  
Consequently, the determinant issue in this case is whether 
the veteran's current low back condition is attributable to 
the in-service injury in 1972 or is otherwise related to 
service.  This is a question of medical etiology; therefore, 
competent medical evidence is required to well ground the 
claim.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
at 81).  However, there is nothing the post-service medical 
records that links current back problems to service.  The 
veteran has not provided or identified competent medical 
evidence of a nexus between any in-service injury and his 
current condition.  The only evidence relating the current 
back condition to the in-service injury consists of 
statements from the veteran.  The evidence does not establish 
that the veteran possesses a recognized degree of medical 
knowledge; therefore, his own opinions as to medical 
diagnoses and/or causation are not competent.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Absent evidence of a link between the in-service 
injury and the current condition, the claim is not well 
grounded.  

The Board acknowledges that the veteran alleges continuity of 
symptomatology even though the recent outpatient medical 
records seem to attribute his back complaints to the accident 
in June 1997.  In any event, no competent evidence of a nexus 
between his current condition and an in-service injury has 
been provided.  Essentially, the veteran argues that his 
claim is well grounded under the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology alternative criteria and Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In this case, a low back disorder was not "noted" in 
service, for purposes of applying the section 3.303(b) 
alternative criteria.  The service medical records show that 
the veteran complained of a right upper back injury and not a 
low back injury.  Although physical examination disclosed 
moderate tenderness, the examiner noted that the back was 
within normal limits.  The service medical records show no 
diagnosis of degenerative disc disease or any other back 
condition affecting the low back.  

However, even if the in-service findings can be considered a 
back condition as "noted" in service, the claim would 
remain not well grounded due to a lack of medical nexus 
evidence.  Although the veteran's report of ongoing back 
symptoms may establish evidence of post-service continuity of 
a low back symptomatology, this does not satisfy the third 
element of a well grounded claim under section 3.303(b).  The 
Board finds that the veteran has not submitted sufficient 
evidence of nexus between the present disability and the 
post-service symptomatology.  The record on appeal does not 
contain any medical opinion indicating that the appellant's 
current back disorder is related to any back problem in 
service or to the claimed continuity of symptomatology.  The 
VA examination report notes the history given by the veteran 
of back pain since service but it is simply information 
recorded by the examiner, and is unenhanced by any additional 
medical comment.  Thus it does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In fact, there is a complete absence of medical 
evidence showing a link between any current low back disorder 
and any in-service back injury.  This is not a case where lay 
testimony is competent to provide the required evidence of a 
nexus.  Although the appellant, even as a layperson, is 
competent to describe that he has experienced back pain 
located in the low back area, he is not competent to provide 
a medical conclusion as to the cause of such pain.  
Consequently, continuity of symptomatology will not well 
ground this claim.  See Clyburn v. West, 12 Vet. App. 296 
(1999)

In this respect, the Board notes that this case is 
distinguishable from Falzone v. Brown, 8 Vet. App. 398 
(1996), where the Court held that lay evidence of continued 
foot pain coupled with in-service and current diagnoses of 
pes planus were sufficient to render a claim well grounded 
under the continuity-of-symptomatology provisions of section 
3.303(b).  Unlike the issue in Falzone, which was the 
existence of the condition (flat feet), as to which visual 
observation by a lay person was deemed sufficient by the 
Court, the issue here is the cause of the veteran's low back 
disorder, a matter that requires competent, medical evidence, 
especially given the history of several industrial injuries 
to his lower back since separation from service; thus, 
neither he nor any other lay person can credibly testify as 
to the origin of his current condition.  Hodges v. West, No. 
98-1275 (U.S. Vet. App. Jan. 12, 2000).  Accordingly, the 
claim is not well grounded and must be denied. 

As the veteran's claim for service connection for a back 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to this case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  In fact, the veteran stated that his 
records of post-service medical treatment for his ongoing low 
back problems are not available or he could not recall the 
name of the treating physician.  He does not allege that any 
existing medical opinions include a medical opinion relating 
his current back condition to active service.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, , 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999) prior to 
determining that a claim is not well-grounded.  In addition, 
it was more recently held that under 38 U.S.C.A. § 5107(a), 
VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
VA's duty to assist in connection with the well-grounded 
claim determination are quite clear. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); 38 C.F.R. § 19.5 (1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

